Citation Nr: 0529635	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-00 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an effective date prior to January 29, 2002 
for a compensable rating for lumbosacral spine traumatic 
arthritis with history of strain.

2. Evaluation of lumbosacral spine traumatic arthritis with 
history of strain, rated as 10 percent disabling prior to 
September 26, 2003.

3. Evaluation of lumbosacral spine traumatic arthritis with 
history of strain, rated as 20 percent disabling from 
September 26, 2003.

4. Entitlement to an increased (compensable) rating for scar, 
residuals, status post ganglion cyst removal, right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to June 
1990 and from January 1991 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that assigned a 10 percent evaluation 
for the service-connected disability of the lumbar spine, 
effective from January 29, 2002, and that continued the 
noncompensable evaluation for the right wrist scar.  In 
October 2003, a decision increased the rating of the back 
disability to 20 percent, effective from September 26, 2003.  
Nonetheless, the question of the proper evaluation of the 
back disability remains before the Board on appeal.  Cf. AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


FINDINGS OF FACT

1. An October 1995 rating decision granted service connection 
and assigned a noncompensable disability evaluation for 
lumbar strain with degenerative changes of L4, L5, and S1, 
effective from July 31, 1994.  


2.  The veteran was notified of the October 1995 rating 
decision, and of his appellate rights, by a letter dated 
October 17, 1995.

3.  The veteran did not file a notice of disagreement with 
the October 1995 rating decision.

4. The veteran's next claim for an increased rating for 
lumbar spine disability was received on January 29, 2002.

5. An increase in the severity of his low back disability 
from noncompensable to compensable is not shown within the 
one year period preceding January 29, 2002.

6. Prior to the VA examination of March 17, 2003, no more 
than slight limitation of motion of the lumbar spine was 
present.  

7. VA examination of March 17, 2003, described limitation of 
motion of the lumbar spine as flexion of 50 degrees, 
extension of 25 degrees, and lateral flexion of 25 degrees, 
bilaterally, which more nearly approximates moderate 
limitation of motion of the lumbar segment of the spine.   

8.  Thoracolumbar spine flexion is not limited to 30 degrees 
or less and there is no thoracolumbar spine ankylosis.

9. The veteran's right wrist scar is nondisabling and 
asymptomatic. 


CONCLUSIONS OF LAW

1. An effective date prior to January 29, 2002 for a 
compensable rating for lumbosacral spine traumatic arthritis 
with history of strain is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).  

2. The criteria for a disability rating in excess of 10 
percent for lumbosacral spine traumatic arthritis with 
history of strain are not met prior to March 17, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
Part 4, Diagnostic Code 5010 (2003).

3. From March 17, 2003, the criteria for a disability rating 
of 20 percent, but no higher, for lumbosacral spine traumatic 
arthritis with history of strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, Diagnostic Code 5010-5292 (2003), Diagnostic Code 5010-
5237 (2005).

4. The criteria for a compensable rating for scar, status 
post excisions, ganglion cyst, right wrist, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, Diagnostic Code 7805 (2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date of Compensable Evaluation

The veteran essentially contends that he was confused about 
the appellate process when he was initially granted service 
connection for his back disability, that the medical evidence 
supported a 10 percent disability evaluation at the time of 
the grant of service connection, and that the compensable 
evaluation should be assigned from the effective date of 
service connection for the back disability.  For the reasons 
discussed below, the Board concludes that an effective date 
prior to January 29, 2002 is not warranted for a 10 percent 
rating for lumbosacral spine traumatic arthritis with history 
of strain.  

The veteran had applied for compensation for back disability 
in August 1994.  His initial claim was denied in October 
1994, and he timely disagreed with that decision in October 
1994. A statement of the case concerning the claim for 
service connection was issued in November 1994.  In February 
1995, the veteran requested a personal hearing locally before 
formal appeal on denial of his low back service connection 
claim.  He testified at a hearing in May 1995. His testimony 
included reasons for why he felt service connection should be 
granted for low back disability.  

In September 1995, the RO granted service connection for 
lumbar strain with degenerative changes and assigned a 
noncompensable rating, effective from the day after the 
veteran's active service in July 1994.  The RO informed him 
of this action and of his right to appeal that decision by a 
letter dated October 17, 1995.  The veteran was also notified 
of this action by the hearing officer's decision contained in 
a supplemental statement of the case, concerning the issue of 
entitlement to service connection, that was issued on October 
11, 1995.  The veteran did not thereafter contact the RO 
until he filed his claim for increase, received on 
January 29, 2002.  

Whether or not the veteran completed an appeal from the 
initial denial of service connection for a back disability, 
any such appeal would have been ended by the grant of service 
connection for lumbar strain with degenerative changes.  See 
Grantham v. Brown, 114 F. 3d 1156 (1997).  As no timely 
appeal was initiated from the September 1995 rating decision, 
that decision is final.  38 U.S.C.A. § 7105 (West 2002); 
20.1103 (2005).  The veteran's March 2003 testimony that he 
did not understand the appellate process and that his 
representative did not explain it to him is not a basis for 
assignment of an earlier effective date for the compensable 
disability evaluation.  The veteran and his representative 
were sent notice that he could appeal the September 1995 
assignment of an initial noncompensable rating in an October 
1995 notice letter.

The next claim received was on January 29, 2002.  The record 
does not contain any evidence showing that there was an 
increase in disability -- from the noncompensable level to 
the compensable level -- within the year before that claim 
was filed.  In fact, at the February 2002 VA examination, the 
veteran reported that he had not seen a doctor for his back 
disability since military service, and the RO was 
unsuccessful in its search for VA treatment records.  The 
veteran's January 2002 declaration that 'this condition has 
gotten much worse' does not show an increase in disability 
occurred within the year before the claim was filed, nor does 
any other evidence of record.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet. App. 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126. 

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2) (2005).  Only if increase in 
disability is shown to have occurred within the year prior to 
the filing of the claim for increase will the effective date 
of the increase be earlier than the date of claim.

The claim was filed on January 29, 2002.  An increase in 
disability is not shown to have occurred within the year 
prior to that date.  Therefore, per 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400, an effective date prior to January 29, 
2002 for a compensable rating can not be granted.



Entitlement to Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Back Disability

The RO assigned a disability evaluation of 10 percent based 
on rating criteria in effect prior to September 26, 2003 and 
a 20 percent evaluation based on rating criteria in effect 
from September 26, 2003.  The new rating criteria for the 
spine can not be applied prior to September 26, 2003, because 
that is their effective date of applicability.  68 Fed. Reg. 
51456 (Aug. 27, 2003).  Both the new and the old rating 
criteria apply for the period of time from September 26, 
2003, as that date is the new criteria's effective date and 
the claim was filed before the rating criteria changed.  If a 
higher rating is affordable under the old or the new rating 
criteria, during the time when both criteria are effective, 
the higher rating from the more favorable criteria is 
assigned.  Thus, the Board will first consider whether a 
higher rating may be supported under the old rating criteria, 
then whether a higher rating may be supported under the new 
rating criteria.  

Rating prior to September 26, 2003.

Prior to September 26, 2003, the veteran's back disability 
was assigned a 10 percent evaluation under Diagnostic Code 
5010, which is for traumatic arthritis.  Traumatic arthritis 
is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003 (2002). 

Degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings, will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.    

In this case, the cervical, dorsal, and lumbar vertebrae are 
each considered groups of minor joints.  See 38 C.F.R. 
§ 4.45(f).  The 20 percent and 10 percent ratings based on X-
ray findings for involvement of 2 or more major joints or 
minor joint groups would not be available for disability 
involving only the lumbar segment of the spine.  Moreover, 
the 10 percent rating is based on slight limitation of motion 
of the lumbar segment of the spine and thus also precludes 
use of these 20 percent and 10 percent ratings based on X-ray 
findings.

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Thus, assignment of a rating 
higher than 10 percent would be based on the presence of more 
than slight limitation of motion.  

At the VA examination in February 2002, the veteran exhibited 
80 degrees of flexion, 25 degrees of extension, lateral 
flexion to 30 degrees, and rotation to 35 degrees.  At the 
March 2003 VA examination, his flexion was only to 50 
degrees.  Extension was still 25 degrees.  Lateral flexion 
was 25 degrees, bilaterally.  

The motion reported at the February 2002 VA examination was 
clearly no more than slight limitation of motion.  At the 
March 2003 examination, however, there was a notable decrease 
in forward flexion, although extension was still the same and 
lateral flexion was only minimally less compared to that in 
February 2002.  The Board concludes that the range of motion 
at the March 2003 VA examination more nearly approximated 
moderate limitation of motion of the lumbar segment of the 
spine and, thus, would support the assignment of a 20 percent 
rating under Diagnostic Code 5292, in effect prior to 
September 26, 2003.  See 38 C.F.R. § 4.7.

A rating higher than 20 percent is not supported based upon 
limitation of motion of the lumbar spine prior to September 
26, 2003, even in consideration of 38 C.F.R. §§ 4.40, 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Neither the 
February 2002 nor the March 2003 VA examination showed any 
muscle spasm. While the veteran complained, essentially, of 
very much pain, the comments and clinical findings concerning 
functional impairment due to pain from low back disability do 
not support finding greater limitation of motion or 
impairment of function due to pain.  The clinical findings 
are more probative than the veteran's complaints, and do not 
support assignment of a higher rating.  

The February 2002 VA examiner noted an apparent lack of 
effort on the veteran's part in performing a lumbosacral 
spine rotation examination maneuver, found that his muscle 
strength was normal, noted that he was in no acute distress, 
described normal gait and station, and noted that the veteran 
could do other things -- such as walking on heels and toes 
and donning and doffing his shoes, socks, and clothes -- 
without any difficulty.  The March 2003 VA examiner also 
noted that the veteran could walk on his heels and toes 
without difficulty and could squat and rise from the 
squatting position without assistance.  He could detect no 
motor weakness or atrophy in the lower extremities.  Another 
examiner earlier in March 2003 had noted that the veteran had 
"give way" weakness of most of the muscle groups of his 
lower extremities but at least 5/5 transient strength, and 
that he had inconsistent effort in other areas.  He had also 
hung onto the wall and made faces while being examined for 
ability to walk on his heels and toes, but he could stand on 
them fine and he had a normal gait and station.  

There is no basis to assign a rating higher than 10 percent 
prior to the March 2003 VA examination or higher than 20 
percent from the March 2003 VA examination under any of the 
old rating criteria, including Diagnostic Code 5293 and 5295, 
prior to September 26, 2003.  The veteran's testimony and 
complaints of lower extremity impairment are not supported by 
objective evidence.  There is evidence that his lower 
extremities are normal.  Intervertebral disc syndrome was not 
diagnosed, and neither was any other associated neurological 
disorder, and he did not have a lumbosacral strain with 
muscle spasm on extreme forward bending or unilateral loss of 
lateral spine motion in a standing position. These would be 
required for higher ratings under these diagnostic codes.

Rating from September 26, 2003

The RO assigned a current 20 percent rating using Diagnostic 
Code 5010-5237, based on limitation of motion and applying 
the new general formula for rating diseases and injuries of 
the spine.  Diagnostic Code 5237 is designated lumbar or 
cervical strain. The RO assigned that rating before 
considering the January 2004 private neurology report.  I do 
not find that the March 2003 VA examination, or any of the 
other evidence before or after September 26, 2003, supports 
assignment of more than a 20 percent rating based on the 
rating criteria effective from September 26, 2003.  The 
January 2004 private neurology report shows a normal range of 
motion, no back spasms, negative straight leg raising, 5/5 
strength, and normal sensory examination.  A May 2003 
treatment report was similar in that range of motion of all 
joints was normal.  Additionally, there was no joint 
effusion.  A September 2005 treatment report found flexion of 
80 degrees, dorsolumbar extension within normal limits with 
discomfort, left lateral bending within normal limits, and 
right lateral bending which tended to increase pain.  Manual 
muscle testing was 5/5 with full effort.

None of the evidence shows that he has forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, either 
of which would have to be present for a 40 percent rating 
under the new general rating formula for diseases and 
injuries of the spine. 38 C.F.R. § 4.71a (2005).  Similarly, 
higher ratings of 50 percent, for unfavorable ankylosis of 
the entire thoracolumbar spine, and 100 percent, for 
unfavorable ankylosis of the entire spine, are also provided 
by the new rating criteria, but cannot be assigned in the 
absence of the presence of ankylosis.  Accordingly, 
entitlement a higher rating than 20 percent under the new 
general rating formula is not warranted.  

Intervertebral disc syndrome has not been diagnosed.  
Electromyograms have been negative, despite complaints of 
various neurological type symptoms.  The VA chiropractor in 
August 2005 had an impression of simple lumbar joint 
dysfunction with out any evidence of neurological 
involvement.  The veteran had told that chiropractor that he 
had pain in the lumbar spine that radiated to the left and 
right lower extremity to the level of the knees.  Then the 
veteran stated that his pain was at the actually at the 
lumbosacral spine and did not vary.  The veteran also told 
the chiropractor that his pain was about a 10.  The 
chiropractor indicated that paresthesia which the veteran 
acknowledged on examination did not appear to be dermatomal 
on inspection.  

In light of all the evidence, I conclude that there are no 
associated objective neurologic abnormalities to be rated 
separately, either under the old rating scheme, or as Note 1 
to the general rating formula for diseases and injuries of 
the spine indicates to do when they are present. I also find 
that the veteran does not have incapacitating episodes of 
intervertebral disc syndrome, which are defined in Note 1 to 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes as being periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician. 
This is not shown.

The veteran's complaints of pain, in the absence of 
satisfactory evidence of more than 20 percent disability, are 
not sufficient to warrant a higher rating, including in 
consideration of 38 C.F.R. §§ 4.40, 4.45. Medical evidence -- 
such as muscle strength of 5/5, the no obvious distress 
reported in May 2003, and a July 2005 impression of chronic 
low back pain of questionable etiology -- is probative and 
shows that there is no more than 20 percent impairment, 
including that resulting from pain, due to the 
service-connected disability.  The grade 2 spasm on VA 
evaluation in August 2005, alone, does not support assignment 
of a higher disability evaluation.



Right wrist scar

The criteria for rating skin disabilities have changed during 
the course of the claim. Compare 38 C.F.R. § 4.118 (2002) 
with 38 C.F.R. § 4.118 (2005). Both the old and the new 
criteria apply, but the new criteria do not apply prior to 
their August 30, 2002 effective date.  A compensable rating 
is not assignable under either set of criteria in this case.

The veteran's scar is rated as noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7805.  He has testified of 
forearm, wrist, and hand impairment, but the probative 
evidence shows that the veteran's right forearm, wrist, and 
hand are not affected by the scar.  The February 2002 VA 
examination shows that his right wrist range of motion was 
within normal limits both actively and passively and that his 
range of motion of his fingers was within normal limits.  He 
had no atrophy in his muscles -- including his intrinsic 
muscles, in his hands, or in his forearms -- and muscle 
strength was good plus and grip strength was good.  The 
examination in March 2003 showed give way weakness and 
inconsistent effort.  The examiner indicated that he could 
find no objective evidence of weakness.  While the veteran 
exhibited weakness, the examiners did not accept it as being 
objective or from his scar. Additionally, reported motion at 
the time of the March 2003 VA examination was not limited 
according to Plate I of 38 C.F.R. § 4.71a.  The motion 
reported was volar flexion to 90, dorsiflexion to 80, ulnar 
deviation to 45, and radial deviation to 20 degrees, without 
complaint of pain.  Plate I shows wrist dorsiflexion to 70, 
palmar flexion to 80, ulnar deviation to 45, and radial 
deviation to 20 degrees. Only subjective complaints of 
impairment are shown. Accordingly, a compensable rating per 
either old or new 38 C.F.R. § 4.118, Diagnostic Code 7805 is 
not warranted.  Neither wrist, hand, or finger impairment is 
shown. Codes for them require residual impairment for 
compensable ratings. 38 C.F.R. § 4.71a. The veteran's 
assertions of impairment are not satisfactory or supported.

No objective basis exists to assign a compensable rating 
under old or new 38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
poorly nourished, repeatedly ulcerating scar, required under 
old 7803, or an unstable scar, required under new 7803, is 
not shown.  The examiner in February 2002 indicated that an 
old healed scar was present.  No objective basis exists to 
assign a compensable rating under old or new Diagnostic Codes 
7804 either.  Objective demonstration of a tender and painful 
scar, required under old 7804, or a painful scar on 
examination, required under new 7804, is not shown.  He did 
not have any discomfort or tenderness and the scar was 
nontender on VA examination in February 2002.  The March 2003 
VA examiner indicated that the scar was nontender.  That 
evidence is probative. The veteran has indicated that there 
is pain, but I find that the clinicians indications that the 
scar is not tender or painful to be more probative as 
objective and scar-specific.  He has never complained that he 
has scar pain.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify. In a February 2002 
letter from the RO to the claimant, the claimant was 
specifically advised of the type of evidence that would 
establish the claims, what evidence the claimant should 
provide, and what evidence VA would obtain, and the claimant 
was afforded additional time to submit such evidence. The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession. The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim. 
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning these respective duties, in the October 
2003 supplemental statement of the case.  The section 5103(a) 
notice preceded the March 2003 rating that is the subject of 
this appeal. 

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  This is the situation concerning the 
appeal for an earlier effective date for the compensable 
rating for the service-connected back disability.  
Nonetheless, the RO sent a section 5103(a) letter concerning 
the effective date issue in December 2003.

The claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain, and the process 
carried out during the course of the claim and appeal 
provided the claimant with a meaningful opportunity to 
participate effectively in the processing of the claim by VA. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient. 

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record.  VA and private medical records have 
been received and VA examinations were conducted in 2002 and 
2003. The January 2004 private examination report qualifies 
as a VA examination report as well, in light of its contents 
and the provisions of 38 C.F.R. § 3.326(b), (c) (2005).  The 
records satisfy 38 C.F.R. § 3.326. The Board finds that VA 
has done everything reasonably possible to assist the 
claimant. 

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied. 

As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted.


ORDER

Entitlement to an effective date prior to January 29, 2002 
for a compensable rating for lumbosacral spine traumatic 
arthritis with history of strain is denied.

A rating greater than 10 percent for lumbosacral spine 
traumatic arthritis with history of strain prior to the March 
17, 2003 VA examination is denied.

A rating of 20 percent, but no higher, is granted for 
lumbosacral spine traumatic arthritis with history of strain 
from the March 17, 2003 VA examination, subject to 
controlling regulations governing the payment of monetary 
benefits.

A rating greater than 20 percent for lumbosacral spine 
traumatic arthritis with history of strain from September 26, 
2003 is denied.

Entitlement to an increased (compensable) rating for scar, 
residuals, status post ganglion cyst removal, right wrist is 
denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


